Citation Nr: 0932727	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which, in part, denied service 
connection for an acquired psychiatric disability.  The RO in 
Louisville, Kentucky currently has original jurisdiction over 
the Veteran's claim.

In August 2008 the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental statement 
of the case (SSOC) was issued in May 2009 by the VA Appeals 
Management Center (AMC), which continued the denial of the 
claim.  The case is once again before the Board. 

Subsequent to the May 2009 SSOC, issued in June 1009, the 
Veteran submitted written argument and private medical 
records to the Board which include diagnoses of psychiatric 
disabilities.  The RO has not considered these records.  
However, they are duplicative of the medical evidence which 
has already been considered by the RO, and previously 
considered assertions.  Therefore, a waiver of initial 
consideration by the agency of original jurisdiction is not 
necessary.  See 38 C.F.R. § 20.1304 (2008).

Issues not currently on appeal

In its August 2008 decision, the Board denied the Veteran's 
claims of entitlement to service connection for a hydrocele 
and residuals of a back, neck, and shoulder injury.  Those 
matters have accordingly been resolved and will be discussed 
no further herein.  See 38 C.F.R. § 20.1100 (2008).  

The Board's August 2008 decision also remanded the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus for further development.  Service 
connection for these disabilities was granted by the AMC in a 
May 2009 rating decision.  To the Board's knowledge, the 
Veteran has not disagreed with that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely 


filed to initiate appellate review of "downstream" issues 
such as the compensation level assigned for the disability or 
the effective date of service connection]. Therefore, these 
two matters have been resolved and are not in appellate 
status.


FINDING OF FACT

The competent and probative evidence of record does not 
support a finding that the Veteran's acquired psychiatric 
disorder is related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by military service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  In the interest of clarity, 
the Board will first discuss certain preliminary matters.  
The Board will then render a decision. 

Stegall concerns

In August 2008, the Board remanded this case to the AMC in 
order to provide the Veteran with an additional VA 
examination.  The Veteran's claim was then to be 
readjudicated.

The record reveals that the Veteran was afforded a VA 
examination in February 2009.  His claim was readjudicated 
via the May 2009 SSOC.  Thus, the Board's remand instructions 
have been fully complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated August 14, 2003, April 22, 2004, and January 16, 2007 
including a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service."   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant federal records, including service records, VA 
Medical Center records, and records from other federal 
agencies, such as the Social Security Administration."  With 
respect to private treatment records, the letter informed the 
Veteran that the VA would make reasonable efforts to obtain 
private or non-Federal medical records to include "records 
from State or local governments, private medical care 
providers, and other non-Federal government sources."  
Furthermore, the VA has provided the Veteran with copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The August 2003 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter.] 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  Because the 
VCAA notice in this case was not completed prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran was not completed prior to the first 
AOJ adjudication of the claim, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, and private medical records and provided him with a 
VA examination.  

As alluded to above, the Board remanded the Veteran's claim 
based on a May 2004 VA examination report that was found to 
be inadequate for rating purposes.  As discussed in detail 
below, the Veteran was provided with an additional VA 
examination in February 2009.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2008).  The Veteran and his representative have not 
contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the Veteran's claim. 38 C.F.R. § 3.303(b).

Analysis

With respect to Hickson element (1), current disability, the 
evidence of record indicates that the Veteran has been 
diagnosed with an anxiety disorder, depression, and an 
adjustment disorder.  

While the Veteran has not alleged that he suffers from 
posttraumatic stress disorder, the Board notes that a small 
number of outpatient medical records state that the Veteran 
has "a history of PTSD."  These records cannot be used to 
establish the existence of a current disease or disability 
since they do not provide a diagnosis but amount to a 
recitation of the Veteran's reported medical history.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history].  In any event, as the record clearly indicates 
that the Veteran has been diagnosed with an anxiety disorder, 
depression, and an adjustment disorder, Hickson element (1) 
has been satisfied.

With respect to Hickson element (2), the Veteran's service 
treatment records indicate that he displayed suicidal 
intentions on January 15, 1972.  Specifically, the Veteran 
indicated that he was going to jump out of a window and had 
written letters to his commanding officer which stated his 
intention of suicide.  A corresponding emergency treatment 
note documents that: the Veteran had been drinking alcohol 
that day; that he complained of not learning anything from 
the Army; and that he could not get leave to visit his sick 
parents.  He was admitted for observation and released two 
days later with a diagnosis of "simple drunkenness."  

After the Veteran was released from observation, he returned 
to his unit where he resumed drinking and was later found 
outside a second story window.  A medical treatment note from 
that evening noted that the Veteran denied suicidal intent 
and indicated that he his main problem was his inability to 
visit his sick parents.  He was diagnosed with neurotic 
depressive reaction.  The following day the Veteran visited 
the dispensary requesting to talk to a doctor about 
"personal problems" and to get some "nerve pills."  There 
is no record that any additional psychiatric treatment 
occurred.  

Based on the Veteran's in-service diagnosis of neurotic 
depressive reaction, the Board finds that Hickson element (2) 
has been satisfied. 

With respect to Hickson element (3), medical nexus, pursuant 
to the Board's remand the Veteran was clinically examined in 
February 2009.  The VA examiner opined that the Veteran's 
psychiatric disability "is not caused by or due to his 
military service."  Specifically, during the VA examination 
the Veteran indicated that his girlfriend breaking up with 
him in 1971 was the cause of his depression and that the Army 
was to blame for him having eight kids by five different 
women.  The VA examiner stated that the Veteran's "belief 
that the Army was responsible for his marital and personal 
relationships was odd, at best."  Instead, the examiner 
observed that the Veteran developed depression following a 
severe motor vehicle accident in 1988.  The current diagnosis 
was depressive disorder.

There is no other competent medical nexus opinion of record.  
As alluded to elsewhere in this decision, the May 2004 VA 
examination report (which also found that the Veteran's 
acquired psychiatric disorder was not related to service) was 
found to be inadequate for rating purposes based on the 
examiner's failure to explain his opinion.  

The Board additionally notes that the February 2009 VA 
examiner's opinion, that the Veteran's psychiatric disability 
is a result of his 1988 car accident, is congruent with the 
evidence of record.  In particular, the Board notes that 
there are no medical treatment records or complaints of a 
psychiatric disorder until after the Veteran's 1988 motor 
vehicle accident.  In fact, the first diagnosis of a 
psychiatric disability was made two decades after the Veteran 
separated from service, when a private physician noted that 
the Veteran has been unable to work since his 1988 accident 
and diagnosed him with depression.  

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his acquired 
psychiatric disorder and his military service, any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

The Veteran appears to contend that he had a psychiatric 
disability continually after service.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, concerning continuity of symptomatology.  However, as 
was noted by the VA examiner, there are no complaints of a 
psychiatric disability for many years after service.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he has now raised.]  
Furthermore, the Board notes that the Veteran has been less 
than consistent in describing the etiology of his psychiatric 
disability.  Specifically, during VA outpatient treatment in 
January 2003, the Veteran indicated that he "has had 'nerve 
trouble' since [his] car wreck in 1988."  [The Board notes 
that that the VA outpatient treatment record clearly 
indicates that "nerve trouble" was meant as a reference to 
a psychiatric, rather than a neurological, disability].

In support of his claim the Veteran has submitted insurance 
reimbursement forms from his private physician.  While the 
Veteran has stated that these forms demonstrate that he has 
had depression since separating from service, the Board notes 
that the records document treatment from February 2006 and do 
not provide an onset for his claimed disability.  Supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-21 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, Hickson element (3) has not been met, and the 
Veteran's acquired psychiatric disorder claim fails on this 
basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


